Reynolds, J.
Appeal from a judgment of the Supreme Court, Clinton County, which denied appellant’s petition for a writ of habeas corpus without a hearing. Special Term properly held that even if appellant’s allegations were true, “a failure to arraign does not prejudice the rights of an accused who pleads guilty” (People v. Jordan, 20 A D 2d 583; People v. Kass, 35 Misc 2d 449, affd. 18 A D 2d 796), and, accordingly, the petition was properly denied without a hearing (CPLR 7003, subd. [a]). Judgment affirmed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur in memorandum by Reynolds, J.